80 U.S. 602
20 L.Ed. 527
13 Wall. 602
MASONv.ROLLINS ET AL.
December Term, 1871

MOTION by Mr. C. H. Hill, Assistant Attorney-General (Mr. Edward Roby, opposing), to dismiss three appeals from the Circuit Court for the Northern District of Illinois; the appeals being from decrees in equity dismissing the cases for want of jurisdiction.
The first bill described the complainant as a citizen of the State of Illinois, and one defendant (Rollins) as of the District of Columbia, and a citizen of the State of _____, and other defendants (Allen and Ferguson) as citizens of the State of Illinois.
The second bill described the plaintiff as a citizen of the State of Illinois, and three defendants (Mann, Allen, and Ferguson) as citizens of the State of Illinois, and one defendant (Delano) as Commissioner of Internal Revenue, without averring that he was a citizen of any State.
The third bill described the plaintiff as a citizen of the State of Illinois, and did not aver that any of the defendants were citizens of any other State.
All the bills were filed subsequently to the 13th July, 1866, when the act of 1833, which gave jurisdiction to the courts of the United States of suits under the Internal Revenue Acts against collectors and others, without regard to citizenship, was repealed.*
The CHIEF JUSTICE delivered the opinion of the court.


1
It is manifest that the averments of citizenship in neither of the bills are sufficient to give the Circuit Court jurisdiction under the Judiciary Act of 1789; and all were filed subsequent to the 13th of July, 1866.


2
When these suits were brought, therefore, there was no act in force giving jurisdiction in cases such as those made by the records, to the courts of the United States. The Circuit Court was obliged, therefore, to dismiss the bill in each case for want of jurisdiction, and the judgment of that court in the several cases must be


3
AFFIRMED.



*
 Insurance Co. v. Ritchie, 5 Wallace, 544; 13 Stat. at Large, 241; 14 Id. 172.